Name: Commission Regulation (EEC) No 3115/92 of 28 October 1992 fixing for the 1992/93 marketing year the minimum purchase price for oranges delivered for processing and the financial compensation for oranges payable after processing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/ 18 Official Journal of the European Communities 29. 10 . 92 COMMISSION REGULATION (EEC) No 3115/92 of 28 October 1992 fixing for the 1992/93 marketing year the minimum purchase price for oranges delivered for processing and the financial compensation for oranges payable after processing processing under the terms of contracts within the meaning of Article 2 of Regulation (EEC) No 2601 /69 are hereby fixed as follows : (ECU/100 kg (net)) Product Spain Portugal OtherMember States Oranges 12,17 11,41 12,84 2. These minimum prices shall be for goods ex-producers' packing stations. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clemen ­ tines and oranges ('), as last amended by Regulation (EEC) No 3848/89 (2), and in particular Article 2 (3) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 2601 /69, the minimum price which processors must, under the terms of the contracts, pay to producers is to be fixed, for each of the products in question, on the basis of the highest withdrawal price applying during periods of major withdrawals ; whereas major withdawals are carried out from January to April for oranges ; whereas, in the case of Spain and Portugal, the withdrawal prices to be used are those valid in these Member States in the current marketing year ; Whereas, pursuant to the second subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2601 /69, financial compensation to the processors for oranges may not exceed the difference between the minimum price and the prices obtaining for the raw material in third producer countries ; Whereas the provisions applicable where product harvested in Spain or Portugal is processed in another Member State should be specified owing to the varying amounts fixed for those Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 For the 1992/93 marketing year, the financial compensa ­ tion granted to processors following the processing of oranges is hereby fixed as follows : (ECU/100 kg (net)) Product Spain Portugal OtherMember States Oranges 8,71 7,95 9,38 Article 3 The amounts referred to in Articles 1 and 2 shall apply only to products which satisfy at least the quality and minimum size requirements laid down for Class III . HAS ADOPTED THIS REGULATION : Article 4 The minimum price and the financial compensation applicable shall be those in force in the Member State in which the product was harvested. Article 1 1 . For the 1992/93 marketing year, the minimum prices to be paid to producers delivering organges, for Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 324, 27. 12. 1969, p. 21 . 0 OJ No L 374, 22. 12. 1989, p. 6. 29. 10 . 92 Official Journal of the European Communities No L 312/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1992. For the Commission Ray MAC SHARRY Member of the Commission